Citation Nr: 1201268	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  05-34 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from February 1953 to March 1973.

This  matter comes before the Board of Veterans'  Appeals (Board) on appeal from a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In January 2009, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

Hypertension is at least as likely as not attributable to service-connected PTSD.


CONCLUSION OF LAW

The Veteran's hypertension is proximately due to, or the result of service-connected PTSD.  38 U.S.C.A. §§ 1110 , 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations implementing the VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).  The VCAA and its implementing regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the claimant and the claimant's representative, if any, of the information and medical or lay evidence that is necessary to substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court specifically held that the VCAA requires VA to provide notice that informs the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Court has indicated that notice under the VCAA must be given prior to an initial unfavorable decision by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  Under these provisions, VA is required to obtain service medical records and relevant VA healthcare records and must make reasonable efforts to help the veteran obtain other relevant medical records.  The duty to assist also requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R § 3.159 (2011).

The Court has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 183 (2002).  

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman at 488.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

VA has satisfied its duties to notify and assist the Veteran.  The RO provided the requisite VCAA notice in a July 2004 letter.  A VA examination and a VHA medical opinion were obtained.  Given the Board's favorable disposition of the claim, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.


II.  Analysis of Claim

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active service.  38 U.S.C.A. § 1110.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) . 

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including cardiovascular-renal disease, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A disorder may be service connected if the evidence of record reveals that the veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2011). 

The provisions of 38 C.F.R. § 3.310  were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744 -47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310  has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made and the Veteran's claim was filed prior to the effective date of the revised regulation.

Generally, to prevail on a claim of service connection on the merits, there must be medical evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection is currently in effect for PTSD. The Veteran claim service connection for hypertension secondary to PTSD.  

The Veteran had active duty service from February 1953 to March 1973.  Service treatment records do not reflect treatment or diagnoses of hypertension.  

In a written brief and in testimony in support of his claim, the Veteran has indicated that he received treatment for hypertension within one year of separation from service.  Medical records in evidence from Wilford Hall Medical Center reflect treatment of hypertension since 1994. 

There are several medical opinions of record addressing the relationship between PTSD and hypertension.

In March 2009, the Veteran submitted an opinion from Dr. S.M., his cardiologist at Wilford Hall Medical Center.  S.M. indicated that he treated the Veteran since 2005, at which time he had a myocardial infarction that was treated with a coronary stent.  With regard to the appeal for service connection for hypertension, Dr. S.M. opined that there is at least a 50 percent likelihood that the PTSD contributed to the occurrence of hypertension.  Dr. S.M. explained that there is a growing body of evidence indicated that the sustained hyper-arousal state of PTSD is linked with the occurrence of cardiovascular diseases to include hypertension.  Dr. S.M. opined that PTSD could have aggravated the severity of hypertension.  He stated that the frequent and often sustained arousal states of PTSD result in a hyper-adrenergic condition that has been shown to elevate blood pressure.  Dr. S.M. provided medical abstracts in support of this opinion.  

In April 2009, the Veteran had a VA examination.  The examiner noted that the claims file was reviewed.  The examiner noted a history of hypertension with onset in 1970.  The examiner opined that hypertension is "less likely than not" caused by, or a result of, PTSD.  The examiner stated that there is nothing in the literature that says hypertension is caused by or aggravated by PTSD.

In September 2011, the Board obtained a VHA opinion from a VA physician based upon a review of the claims file.  First, the examiner addressed whether hypertension is at least as likely as not proximately due to or the result of PTSD.  The examiner noted that a formal diagnosis of hypertension was made in 1994.  However, the Veteran had multiple blood pressure readings prior to this date which showed systolic readings exceeding 140 mmHg.  It was noted that the earliest of these was in December 1984.  

The examiner noted that the Veteran was formally diagnosed with chronic PTSD in 2004, during his 7th decade of life.  The examiner opined that the Veteran's hypertension, which is presumed to have developed between his 4th and 5th decades of life, is not likely caused by his service-connected PTSD.  The examining physician stated that this was based upon the timing of the diagnosis and having at least one risk factor for developing this condition.  

The examiner next addressed whether hypertension was aggravated by PTSD.  The examiner cited the following medical reference:

Psychosocial risk factors such as TUI, hostility, and others do not, by themselves, have an direct effect on disease processes.  These risk factors affect disease processes only via two biobehavioral pathways:  (1) unhealthy behaviors like smoking, increased caloric intake, increased alcohol intake [11,12] and (2) biological characteristics like increased cardiovascular/ neuroendocrine reactivity to stress, [13] increased platelet activation, [14] increased inflammatory cytokines, [15,16] or increased expression of the metabolic syndrome in non-diabetic persons.  

The examiner concluded that, based on the information, and in light of the medical reference, it is very likely that chronic PTSD aggravates hypertension.  

The medical opinions of Dr. S.M. and the VHA examiner concluded that it is likely that PTSD aggravates hypertension.  Thus, the weight of the competent medical evidence favors a finding that service-connected PTSD aggravates hypertension.   Accordingly, the Board concludes that service connection is warranted for hypertension.  38 C.F.R. § 3.310.    


ORDER

Service connection for hypertension is granted.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


